Citation Nr: 1537011	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  09-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for residuals of a right knee injury (a right knee disability) prior to August 1, 2011.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for fracture residuals of the 4th and 5th fingers of the right hand (a right hand disability).

3.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for residuals of a right wrist injury (a right wrist disability).

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and polysubstance dependence.  

6.  Entitlement to service connection for lumbar degenerative joint disease (a back disability).

7.  Entitlement to restoration of a 30 percent rating for a right knee disability, to include consideration of whether the reduction to 10 percent, effective August 1, 2011, was proper.


REPRESENTATION

Appellant represented by:	Nancy Lavranchuk, Agent


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1980 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Buffalo, New York.  Jurisdiction over this claim is currently with the RO in Buffalo, New York.  

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for an acquired psychiatric disorder and a back disorder, and entitlement to restoration of a 30 percent rating for a right knee disability (to include consideration of whether the reduction to 10 percent, effective August 1, 2011, was proper) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a written and signed statement received in April 2010, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeals for an increased rating for service-connected right knee disability and service connection for a right hip disorder.

2.  In a written statement received in April 2015, prior to the promulgation of a Board decision, the Veteran's representative indicated the Veteran no longer wished to pursue the appeals for increased ratings for service-connected right hand disability and right wrist disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of increased ratings for service-connected right knee disability, right hand disability, and right wrist disability, and service connection for a right hip disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in April 2010, the Veteran withdrew the perfected appeals of an increased rating for service-connected right knee disability and service connection for a right hip disorder.  In a written statement from the Veteran's representative, received in April 2015, the Veteran effectively withdrew the remaining issues on appeal (increased ratings for service-connected right hand disability and right wrist disability) and stated, "Most of the issues addressed in this fax have been resolved.  The only contention outstanding is the request for service connection for Post Traumatic Stress Disorder."  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).


ORDER

The appeal of an increased disability rating in excess of 30 percent for residuals of a right knee injury prior to August 1, 2011, having been withdrawn, is dismissed.

The appeal of an increased disability rating in excess of 20 percent for fracture residuals of the 4th and 5th fingers of the right hand, having been withdrawn, is dismissed.

The appeal of an increased disability rating in excess of 10 percent for residuals of a right wrist injury, having been withdrawn, is dismissed.

The appeal of service connection for a right hip disorder, having been withdrawn, is dismissed.



REMAND

Service Connection for a Back Disability 
and Restoration/Reduction of Rating for a Right Knee Disability

In an August 2011 rating decision, the RO reduced the rating of the right knee disability from 30 percent disabling to 10 percent, effective August 1, 2011.  In a September 2011 submission, the Veteran disagreed with the reduction of the right knee disability rating, and contended that the 30 percent rating is appropriate, so should be restored.  In addition, in a March 2012 rating decision, the RO denied service connection for lumbar degenerative joint disease.  The Veteran disagreed with the March 2012 denial of service connection for a back disability in an April 2012 submission.  The claims for restoration of a 30 percent rating for a right knee disability (to include consideration of whether the reduction to 10 percent, effective August 1, 2011 was proper) and service connection for a back disability should be remanded to allow the RO to provide the Veteran with a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Service Connection for PTSD

In this case, it does not appear that the RO contacted the Joint Services Records Research Center (JSRRC) to verify the Veteran's claimed in-service stressor.  According to memoranda dated May 2010 and January 2011, the RO determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the JSRRC and insufficient to allow for meaningful research in the Marine Corps or National Archives and Records Administration (NARA) records.

A denial of service connection for PTSD because of an unconfirmed stressor is improper unless the veteran has failed to provide the basic information required to conduct research, or the JSRRC, National Archives and Records Administration (NARA), or the Marine Corps, as appropriate, has confirmed that the stressor cannot be verified.  If the JSRRC, NARA, or the Marine Corps requests a more specific description of the stressor in question, the veteran should immediately be asked to provide the necessary information.  See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part III, Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).

The Veteran's most recent statements concerning a claimed stressor are dated subsequent to the evidence considered in the January 2011 RO memorandum finding a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The most recent statements from the Veteran reviewed in the January 2011 RO memorandum were dated in June 2010.  In an August 2010 VA mental health outpatient note, the Veteran reported that he began to drink heavily after a 1981 tour in Turkey, where he volunteered to search a mountain side for the wreckage of a crashed C-130, and helped to put back together recognizable body parts of some individuals he had been with the night before the cargo jet's ill-fated flight.  During that detail, the Veteran reported that he was horrified by what he saw and handled, and that the particular smell has stayed with him ever since.  The Veteran has also contended that, since the 1981 incident, he began displaying behavioral problems, documented in the personnel record, that eventually led to a general discharge in October 1985.  A September 1982 personnel record revealed that the Veteran volunteered to go on temporary duty to both Hahn AB, Germany and Incirlik, Turkey, where he assisted in the installation and maintenance of 1A2 key system equipment.  Based on the above, on remand, the RO should attempt to verify the Veteran's alleged in-service stressor with the additional information provided by the Veteran, to include the Veteran's statement during an August 2010 mental health treatment.

Accordingly, the issues of service connection for an acquired psychiatric disorder and a back disability, and entitlement to restoration of a 30 percent rating for a right knee disability (to include consideration of whether the reduction to 10 percent, effective August 1, 2011, was proper) are REMANDED for the following actions:

1. Provide a Statement of the Case as to the issues of restoration of a 30 percent rating for a right knee disability (to include consideration of whether the reduction to 10 percent, effective August 1, 2011, was proper) and service connection for a back disability.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

2. Contact the Joint Services Records Research Center (JSRRC), and any other appropriate agency, to obtain verification of the alleged stressor(s), including but not limited to, a C-130 that crashed in Turkey in or about 1981, which resulted in casualties that the Veteran may have assisted in identifying.  Provide the JSRRC with all pertinent information, to include copies of personnel records, units of assignment, and stressor statements.  See August 2010 VA Mental Health Outpatient Note.

3. After completion of the above and any additional development deemed necessary, to include a VA PTSD examination, the appeal of service connection for an acquired psychiatric disorder, to include PTSD, depression, and polysubstance dependence, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


